— In an action to recover damages for personal injuries, etc., the defendant appeals from a judgment of the Supreme Court, Queens County (Huttner, J.), dated April 27, 2004, which, upon a jury verdict on the issue of damages, is in favor of the plaintiff James Schmaeling and against her in the principal sum of $155,000.
Ordered that the judgment is affirmed, with costs.
Under the particular facts of this case, the errors claimed by the defendant were not so fundamental in nature as to warrant a new trial (see McIntosh v City of New York, 13 AD3d 421, 422 [2004]; Rockowitz v Greenstein, 11 AD3d 523, 524 [2004]). Schmidt, J.P, Santucci, Rivera and Spolzino, JJ., concur.